UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


HELEN THOMPSON,                          
                  Plaintiff-Appellant,
                  v.                              No. 01-2062
CITY OF JACKSONVILLE,
                Defendant-Appellee.
                                         
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                         (CA-00-120-7-F1)

                       Submitted: May 7, 2002

                       Decided: May 23, 2002

  Before WIDENER, WILKINS, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Jeffrey S. Miller, Jacksonville, North Carolina, for Appellant. Patricia
L. Holland, Norwood P. Blanchard, III, CRANFILL, SUMNER &
HARTZOG, L.L.P., Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                  THOMPSON v. CITY OF JACKSONVILLE
                               OPINION

PER CURIAM:

   Helen Thompson appeals the district court’s order granting sum-
mary judgment to Appellee, the City of Jacksonville, and dismissing
her civil action. See Thompson v. City of Jacksonville, No. CA-00-
120-7-F1 (E.D.N.C. July 17, 2001). Thompson claims Appellee
wrongfully terminated her based upon her race and sex in violation
of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.
§§ 2000e to 2000e-17 (West 1994 & Supp. 2001). After careful
review of the record and the district court’s order, we reject Thomp-
son’s claims as meritless. Thompson has conceded that her claim
"does not dovetail neatly with the McDonnell Douglas [Corp. v.
Green, 411 U.S. 792, 802 (1973),] framework or its Fourth Circuit
progeny." (Appellant’s Br. at 7.) Moreover, even giving Thompson
the benefit of all permissible inferences, she has failed to create a gen-
uine issue of material fact showing that Appellee’s legitimate, non-
discriminatory reasons for her termination were pretextual. See
Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 143 (2000).
Accordingly, we affirm the district court’s judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED